Citation Nr: 1434055	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kerry Baker - Chisholm, Chisholm & Kilpatrick, LTD, Attorneys at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted the Veteran's claim of service connection for PTSD and assigned a 30 percent disability rating, effective March 15, 2007.   In a September 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective March 15, 2007.

The claim was first reviewed by the Board in July 2012, at which time the claim for an increased disability rating in excess of 50 percent for PTSD was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his increased rating claim for PTSD.  The Court issued a November 2013 Memorandum Decision setting aside the July 2012 Board decision, and remanding the appeal for readjudication.

The Veteran testified before a Decision Review Officers (DRO) in June 2011 and September 2009.  The transcripts of these hearings have been associated with the claims file. 

After the RO issued the final statement of the case (SOC) in September 2011, and after the appeal was transferred to the Board, the Veteran submitted additional evidence pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SOC unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran's representative provided a waiver of review by the AOJ on the Veteran's behalf in May 2014.  Therefore, appellate review may proceed.

In an April 2014 private psychiatric evaluation report, the Veteran's physician concluded that he believed that the Veteran's limitations of functioning (which were attributable solely to his service-connected PTSD without regard to his non-service connected disabilities) have rendered him unable to secure and follow a substantially gainful occupation since March of 2007.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for PTSD.  Therefore, his TDIU claim is part of the increased rating claim for PTSD, and the Board has jurisdiction over these issues.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances; but total occupational and social impairment is not shown.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.

3.  The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, given his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2013).
  
2.  Application of the extra-schedular rating provisions are not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on unemployability due to a service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection for his claimed PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

Additionally, in light of the Board's decision to grant the Veteran's claim for entitlement to a TDIU, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required for this issue.  The Board finds that no further notice or assistance is necessary for this claim, and the appeal at this time is not prejudicial to the Veteran.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claims, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that the RO is required to obtain Social Security Administration (SSA) records prior to adjudicating an appellant's claim in compliance with its duty to assist.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.201(a) (2013).  In this case, however, the Veteran's SSA records have been determined to be unavailable.  Specifically, a March 2012 response from SSA noted that the Veteran's medical records had been destroyed.  The RO contacted the Veteran in August 2012 to inform him that they were unable to obtain his SSA records, and asked him to provide a copy of any SSA records in his possession.  In August 2012, the Veteran submitted copies of SSA records that he had in his possession.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for an increased disability rating for PTSD, such as obtaining private and VA medical records, and providing the Veteran with VA examinations in January 2010 and August 2011.  As the Veteran has not indicated that he has received additional treatment for the issues on appeal, the Board thus concludes that there are no additional treatment records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for PTSD.  

The Veteran was initially assigned a 30 percent disability rating for PTSD, effective March 15, 2007, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  Subsequently, the Veteran's disability rating for PTSD was increased to 50 percent, effective March 15, 2007.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).     

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 and 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

Turning to the evidence of record, the Veteran's VA treatment records show that the he attended marriage counseling, one on one therapy, and PTSD group therapy.  An October 2008 VA treatment record indicated that the Veteran had a long history of depressive symptoms which included sad/low mood, loss of interest, tearfulness, difficulty sleeping, and hopelessness.  It was also noted that he experienced disturbing memories, had an exaggerated startle response, was hypervigiliant, and had a restricted range of effect.  Additionally, in October 2008, records show that the Veteran had a history of major depressive disorder and was brought to the Emergency Department by his outside treating provider due to increased depressive symptoms.  The Veteran at that time agreed to be admitted for input level of care.  When asked to expand on his suicidal ideations, the Veteran reported that he sometimes would rather be dead and wondered who would miss him if he died, and sometimes believed that people would be better off without him.  He denied having a plan to commit suicide, but stated in the past that he has contemplated drinking himself to death.  At the time of his discharge his thought process was organized, he had full affect, and he denied suicidal and homicidal ideation, and auditory and visual hallucinations.  October 2008 treatment records show GAF scores of 45 and 50.  In September 2009 the Veteran's VA treatment records indicated that the Veteran was appropriately dressed, his speech was  logical and goal directed, his affect was appropriate and expansive, and he had no hallucinations; however, he did report that he was physically abusive and violent.   

Private treatment records also showed that the Veteran had been struggling with multiple psychiatric issues, which included symptoms of depression such as anger, irritability, sense of hopelessness, mistrust, difficulty concentrating and loss of interest in activities and life in general.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran presented with a significant mood disturbance manifested by chronic irritability and depression; he reported being frequently aggravated when others did not live up to his "reasonable" expectations.  He also stated that his chronic depression was significantly heightened since a 2001 car accident.  He reported that he just sat around the house and had increasing financial pressure; he had a dysphoric and pessimist outlook.  It was noted that the Veteran's PTSD symptoms were less prominent in severity than his mood disturbance.  He reported occasional recurrent nightmares; the main nightmare was his being redrafted into the military.  His social isolation was noted to be more likely driven by anhedonia rather than avoidance.  He also reported chronic alcohol abuse.   He reported a very good relationship with his family.  On examination it was noted that he was unshaven and mildly anxious; there were also no signs or symptoms of psychosis.  Though his mood was depressed there was no evidence of current suicidal ideation nor was there evidence of current behavioral or impulse dyscontrol.  His affects were mildly under regulated.  He was diagnosed with major depressive disorder and sub threshold PTSD, with a GAF score of 55.  

The Veteran was afforded a VA examination in August 2011 and it was determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was physiologically reactive on exposure to internal or external cues that symbolize or resemble his in-service traumatic events.  The Veteran also experienced: difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's symptoms were noted to be depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  He also had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The Veteran's depressive symptoms were noted to be depressed mood, sleep disturbances, anhedonia, feelings of helplessness/worthlessness, decreased energy, psychomotor retardation, thoughts of death, and passive suicidal ideation.  On examination the Veteran was casually dressed and sub-optimally groomed because facial stubble was present.  Additionally, he was alert and oriented, his mood was calm but somewhat irritable with a blunted affect, his speech was slightly slower than normal, his speech content was remarkable for themes of entitlement and a sense of injustice, he was cooperative, and his insight and judgment were fair.   The Veteran reported that he had obsessive compulsive disorder (OCD) and the VA examiner stated that it was his opinion that the Veteran likely exhibited obsessive compulsive personality disorder (OCPD) vs. OCD, and that those symptoms did not currently appear to cause any clinical significant distress nor did they appear to have any relation to his military service.  The VA examiner stated that the Veteran's psychiatric symptoms and functional ability have worsened slightly since his previous VA examination since the Veteran voiced a subjective increase in his depressive symptoms and he was seeing additional mental health services.  It was noted that he had not recently experienced severe and acute psychiatric distress such as active suicidal ideation, violence, or psychotic symptoms; therefore, it was judged that currently experienced moderate symptoms of emotional distress that poses significant difficulties in his day to day functioning.  The examiner diagnosed the Veteran with major depressive disorder and anxiety disorder, but noted that he did not meet the full criteria for a PTSD diagnosis, with a GAF score of 53. 

The Veteran testified that he sometimes had flashbacks in the shower and nightmares three times a week. He testified that he stayed home most of the time and that he did not like to drive because people are talking on their cell phones and not paying attention to other drivers, and he has road rage; he also stated that he is always critiquing his wife's driving as well.  The Veteran and his wife both testified to his memory problems; he also stated that he took anxiety medication.  

The Veteran submitted an April 2014 private psychiatric evaluation report.  The physician stated that he interviewed the Veteran after he carefully reviewed the record (to include the entire claims file) relative to his increased rating claim for PTSD from March 2007 to the present time.  The examiner noted a thorough review of the Veteran's records and specifically outlined the Veteran's reported symptomatology throughout his psychiatric treatment.  The physician stated that the Veteran suffered more than most that he had interviewed.  

Throughout the interview, the Veteran was cooperative, but because of his distress at recalling his various memories, he cried several times during the interview and had to regain his composure.  He reported that he had anxiety when he heard helicopters and nightmares of hand to hand combat.  His wife reported that the Veteran started commanding her to do what he wanted, or he would retaliate.  This was still going on to a degree.  She reported that he would be revengeful and not talk to her for a week.  He once took a pizza and threw it next to her.  She always lived on eggshells, and would watch what she would say or do around the Veteran. The Veteran further reported that he was miserable all day.  He reported doing a lot of lying down because he had no energy or desire to do things.  He reported that he would go for days with the thought of suicide.  He has had thoughts of shooting himself, but reported that his grandchildren are the reason why he wouldn't.  He never went to any social events.  He began relating how his anger affected him, and discussed one story after another about how his vengeful thoughts came out.  The physician concluded that based on his interview with the Veteran and his careful review of the record, he believed that the Veteran had severe occupational and social impairments, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While discussing the Veteran's symptomatology, the April 2014 physician provided specific examples from the Veteran's past treatment records.  For the sake of brevity, the Board will sum up the Veteran's psychiatric symptomatology that has not previously been  discussed above.  The physician discussed the Veteran's impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported a history of arrest for domestic violence after he smashed the windshield of his wife's car with a hammer.  He stated being angry with the messiness of the house and subsequently destroyed items in the house before driving to his daughter's house where he smashed the windshield of the car.  He admitted to damaging property, such as breaking dishes, family vehicles, when angry and having been arrested in connection to a domestic disturbance several years ago.  

The physician concluded that he believed that the Veteran had been impaired to this extent since March of 2007.  Finally, the physician believed these limitations of functioning (which were attributable solely to his service-connected PTSD without regard to his non-service-connected disabilities) have rendered him unable to secure and follow a substantially gainful occupation since March of 2007.    

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships.  

The Veteran's treatment records and examination reports show that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, anhedonia, feelings of helplessness/worthlessness, decreased energy, psychomotor retardation, thoughts of death, and passive suicidal ideation.  Specifically, October 2008 records show that the Veteran was admitted for inpatient psychiatric treatment for increased depression symptoms, where he reported suicidal ideation.  Additionally, the Veteran and his wife have reported instances of irritability and anger issues leading to outbursts, such as road rage and domestic violence incidents.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that throughout the period of appeal, the Veteran's GAF score ranged from approximately 45 to 55, which is indicative of serious, but not total, occupational and social impairment.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating.  

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent throughout the entire period of appeal.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had significant PTSD symptoms since his service connection claim was granted, and has continued to receive therapy for this disability.  Therefore, it is reasonable to conclude that the PTSD symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

While he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  At the January 2010 VA examination, the Veteran reported a very good relationship with his family.  Additionally, records show that although the Veteran had instances of suicidal ideation, he reported that his grandchildren were the reason why he wouldn't hurt himself.  Furthermore, he was not shown to have any delusions, hallucinations, or any form of psychosis.  Moreover, VA examiners noted that the Veteran was cooperative, casually dressed, and sub-optimally groomed because facial stubble was present.  Specifically, the April 2014 private physician who completed a psychiatric evaluation of the Veteran concluded that based on his interview with the Veteran and his careful review of the record, he believed that the Veteran had severe occupational and social impairments, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms and notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning the impairment associated with his PTSD. In fact, the Veteran's subjective complaints have been considered in determining the present 70 percent rating for his PTSD.

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 70 percent rating throughout the entire period of appeal for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
III. Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Veteran's service-connected PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Specifically, the Veteran's treatment records and examination reports show symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, anhedonia, feelings of helplessness/worthlessness, decreased energy, psychomotor retardation, thoughts of death, and passive suicidal ideation.  However, these symptoms of the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criterion reasonably describes his disability.  See 38 C.F.R. § 4.130, DC 9411.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  

IV.   TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board highlights that disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (i.e., the orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric system), are considered to be one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that he his PTSD symptoms have rendered him unemployable.  

In this case, service connection is in effect for posttraumatic stress disorder, rated as 70 percent disabling (granted above); diabetes mellitus, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable.  The Veteran's combined disability rating is 80 percent.  38 C.F.R. § 4.25.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, PTSD, and his additional service-connected disabilities bring his combined disability rating to 80 percent, which is above the required 70 percent rating.

Turning to the evidence of record, VA treatment records show that the Veteran was employed until 2001, when he was in a motor vehicle accident.  At the August 2011 VA PTSD examination, the Veteran reported that he was unemployed and receiving Social Security Disability due to injuries resulting from a car accident and mental health issues.  In the May 2013 VA mental health progress note, the physician noted that the Veteran would like to work to help with finances, but felt unable to work.  Additionally, the Veteran reported that he left various jobs due to his psychiatric symptoms.  The physician agreed that it would be really challenging for the Veteran to work due to the severity of his symptoms.  

Additionally, the Veteran submitted an April 2014 private physician evaluation.  After documented the Veteran's extensive mental health treatment and psychiatric symptoms, he concluded that the he believed the Veteran's limitations of functioning (which were attributable solely to his service-connected PTSD without regard to his non-service-connected disabilities) have rendered him unable to secure and follow a substantially gainful occupation since March of 2007.  

After a careful review of the evidence, the Board finds that the Veteran's pertinent lay evidence and the positive nexus opinion provided by the Veteran's private and VA physicians, demonstrate that his service-connected PTSD renders him unemployable.  Therefore, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disability.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to a TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


